Exhibit 23.2 LBB & ASSOCIATES LTD., LLP* * * CERTIFIED PUBLIC ACCOUNTANTS CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Press Ventures, Inc. We consent to the use of our report dated December 10, 2010 relating to the financial statements as of and for the period ended October 31, 20 I 0 of Press Ventures, Inc., in this Registration Statement on Form S-1/A, for the registration of shares of its common stock. We also consent to the reference to our firm under the heading "Experts" in such Registration Statement. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas July 27, 2011 10, SUITE 310*HOUSTON, TEXAS 77042*TEL: (713) 800-4343*FAX: (713) 456-2408
